t c summary opinion united_states tax_court edwina s etchinson petitioner v commissioner of internal revenue respondent docket no 4110-08s filed date edwina s etchinson pro_se brianna b taylor and brent wieand student for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioner’s income taxes and penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 -- dollar_figure dollar_figure after concessions the issues for decision are as follows whether petitioner is entitled to certain itemized_deductions in amounts greater than respondent allowed for each year in issue whether petitioner is entitled to a moving_expense_deduction for whether petitioner is entitled to a dependency_exemption deduction for her mother for whether petitioner qualifies as a head_of_household for and whether petitioner is liable for sec_6662 accuracy- related penalties for and background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in georgia from until date petitioner lived in an apartment in california at all times relevant here she was employed by federal express in date she moved from her apartment in california into her mother’s home in georgia to care for her mother who was suffering from an undisclosed illness petitioner’s mother owned the house subject_to a mortgage the mortgage payments were about dollar_figure per month some of which petitioner might have made while she was living there at the time petitioner’s mother was receiving approximately dollar_figure to dollar_figure in monthly social_security_benefits while she was living with her mother some of petitioner’s personal belongings were stored at a commercial storage_facility the storage_facility was burglarized in date and some of petitioner’s property was stolen as a result in date petitioner purchased a house in georgia and moved from her mother’s house she paid mortgage interest totaling dollar_figure that year petitioner’s and federal_income_tax returns each prepared by a paid income_tax_return_preparer were timely filed as relevant here on her return petitioner claimed itemized_deductions totaling dollar_figure including unreimbursed employee business_expenses of dollar_figure charitable_contributions of dollar_figure consisting of dollar_figure in cash 2amounts shown as unreimbursed employee business_expenses are before the reduction required by sec_67 donations and dollar_figure in property donations and a dollar_figure deduction for home mortgage interest as relevant here on her return petitioner claimed an dollar_figure moving_expense_deduction and itemized_deductions of dollar_figure including unreimbursed employee business_expenses of dollar_figure charitable_contributions of dollar_figure consisting of dollar_figure in cash donations and dollar_figure in property donations and a dollar_figure deduction for home mortgage interest as relevant here on her return petitioner claimed head_of_household filing_status claimed a dependency_exemption deduction for her mother and claimed itemized_deductions of dollar_figure including unreimbursed employee business_expenses of dollar_figure charitable_contributions of dollar_figure consisting of dollar_figure in cash donations and dollar_figure in property donations and a dollar_figure deduction for home mortgage interest for respondent disallowed all of the itemized_deductions listed above with the exception of dollar_figure for charitable_contributions for respondent disallowed the dollar_figure moving_expense_deduction and in effect all of the itemized_deductions listed above for respondent disallowed the dependency_exemption deduction claimed for petitioner’s mother changed petitioner’s filing_status from head_of_household to single disallowed all but dollar_figure of the mortgage interest_expense_deduction disallowed the entire deduction claimed for unreimbursed employee business_expenses and disallowed a portion of the deduction for charitable_contributions for and respondent imposed a sec_6662 accuracy-related_penalty upon the ground that the underpayment_of_tax required to be shown on petitioner’s return for each of those years is attributable to a substantial_understatement_of_income_tax discussion i disputed deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 3because of an inconsistency in the notice_of_deficiency the amount respondent allowed disallowed as a charitable_contribution_deduction for is unclear 4petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not petitioner has failed to produce any substantiating documents to support any of the deductions here in dispute according to petitioner her records were stolen from a storage_facility in date in situations where the taxpayer’s records are unavailable through no fault of the taxpayer the court expects the taxpayer to make some attempt to reconstruct those records especially when it is reasonable to assume that third-party records exist as for example for the amount of mortgage interest_paid 65_tc_342 set against these fundamental principles we turn our attention first to the specific deductions here in dispute a moving_expense_deduction and itemized_deductions if properly substantiated and subject_to certain conditions and limitations moving_expenses are deductible under sec_217 unreimbursed employee business_expenses are deductible under sec_162 charitable_contributions are deductible under sec_170 and home mortgage interest is deductible under sec_163 according to petitioner her tax records were stolen in date from a storage unit and she does not have any substantiating documents for any of the deductions for any of the years in issue petitioner further claims that she provided her tax records including records to support the deductions claimed on the returns to her income_tax_return_preparer who relied on those records to complete the return for each year here in issue petitioner’s explanation for her complete lack of records based upon a theft that occurred in december of says nothing at all about her lack of records for and otherwise leaves some important questions unanswered for obviously records for would not have existed as of the date of the theft furthermore to the extent records for were available to her return preparer when her return was prepared in those records could not have been among the items stolen from her storage unit in as it stands the only evidence supporting the moving_expense_deduction and the itemized_deductions here in dispute consists of the returns themselves which in no way substantiate any of the deductions claimed on them and petitioner’s vague testimony which we are neither required nor inclined to accept see 87_tc_74 all things considered we find that petitioner is not entitled to the moving_expense_deduction claimed on her return and she is not entitled to itemized_deductions in excess of the amounts respondent already allowed for any item for any of the years in issue b dependency_exemption deduction petitioner claimed a dependency_exemption deduction for her mother for respondent disallowed the deduction in general a taxpayer is entitled to an additional exemption deduction for each of the taxpayer’s dependents sec_151 as applicable here the term dependent includes a taxpayer’s qualifying_relative see sec_152 in addition to other requirements an individual fits within the definition of a taxpayer’s qualifying_relative for any given year only if the taxpayer provides over one-half of the individual’s support during that year sec_152 in order to support a finding that she provided more than one-half of her mother’s total support during petitioner must establish the total amount of support her mother received from all sources during and of that amount the amount petitioner provided the evidence petitioner offered on these points is insufficient to establish either petitioner has failed to establish that her mother was her qualifying_relative for it follows that petitioner is not entitled to a dependency_exemption deduction for her mother for that year respondent’s disallowance of that deduction is sustained ii filing_status the income_tax_liability shown on petitioner’s return is computed as though petitioner qualifies as a head_of_household for that year according to respondent her proper filing_status for that year was as a single_taxpayer sec_1 provides a special income_tax rate for an individual who qualifies as a head_of_household as relevant here and among other requirements an unmarried individual shall be considered a head of a household if that individual maintains a household which constitutes for such taxable_year the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such father or mother under sec_151 sec_2 because petitioner is not entitled to a dependency_exemption deduction for her mother for she does not qualify as a head_of_household for that year respondent’s adjustments resulting from the change_of her filing_status from head_of_household to single are sustained iii sec_6662 accuracy-related_penalty lastly we consider whether petitioner is liable for sec_6662 accuracy-related_penalties for and respondent has determined that she is sec_6662 imposes an accuracy-related_penalty of percent of any portion of an underpayment_of_tax if among other reasons the underpayment is attributable to a substantial_understatement_of_income_tax sec_6662 d an understatement of income_tax is a substantial_understatement_of_income_tax if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the taxpayer’s return sec_6662 ignoring conditions not relevant here for purposes of sec_6662 an understatement is defined as the excess of the amount of the tax required to be shown on the taxpayer’s return over the amount of the tax which is shown on the return sec_6662 in this case the understatement of income_tax for each year is computed in the same manner as and is equal to the deficiency as redetermined taking into account the foregoing that amount will exceed dollar_figure see sec_6211 sec_6662 respondent bears the burden of production with respect to the accuracy-related_penalties see sec_7491 to meet this burden of production respondent must produce sufficient evidence that it is appropriate to impose the accuracy-related_penalties once respondent has done so the burden_of_proof is upon petitioner see 116_tc_438 for and we have sustained respondent’s adjustments that as best we can tell will give rise to an underpayment that will exceed dollar_figure for each of those years consequently respondent’s burden of production has been satisfied the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment_of_tax if the taxpayer shows reasonable_cause for and the taxpayer acted in good_faith with respect to that portion see sec_6664 higbee v commissioner supra pincite the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer bears the burden of proving the existence of reasonable_cause and that he or she acted in good_faith with respect to the underpayment see higbee v commissioner supra pincite this petitioner has failed to do respondent’s imposition of the sec_6662 accuracy- related penalties for and is sustained to reflect the foregoing decision will be entered under rule
